UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6751


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HENRY MCKINLEY SCOTT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:18-cr-00054-RGD-LRL-1)


Submitted: October 28, 2021                                  Decided: November 2, 2021


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry McKinley Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Henry McKinley Scott appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review,

we discern no abuse of discretion in the district court’s determination that Scott did not

establish extraordinary and compelling reasons warranting his early release. See United

States v. Kibble, 992 F.3d 326, 329–30 (4th Cir. 2021) (providing standard of review and

outlining steps for evaluating compassionate release motions). Accordingly, we affirm the

district court’s order and deny Scott’s motion for appointment of counsel. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2